PROFESSIONS AND OCCUPATIONS
A certified transcript from an institution of higher education accredited by the Oklahoma State Regents for Higher Education, certifying to three (3) credit hours of basic or advanced real estate based on an "advanced standing" examination constitutes successful completion of three (3) academic hours basic or advanced course of real estate instruction.  The Attorney General is in receipt of your request for an opinion wherein you ask the following question: "Does a certified transcript from an institution of higher education accredited by the Oklahoma State Regents for Higher Education, certifying to three (3) credit hours of basic or advanced real estate based on an advanced standing examination constitute successful completion of three (3) academic hours basic or advanced course of real estate instruction ?" Title 59 O.S. 858-304 [59-858-304] (1977) provides: "A certificate from an institution of higher education, accredited by the Oklahoma State Regents for Higher Education, certifying to the successful completion of a three (3) academic hour basic or advanced course of real estate instruction for which college credit was given, shall be prima facie evidence of successful completion of thirty (30) clock hours of basic or advanced real estate instruction as required in this Code; and, in such case, no further evidence shall be required of the applicant's educational background, except his successful completion of the regularly scheduled real estate sales associate's or broker's examination." A certificate as provided for in 59 O.S. 858-304 [59-858-304] certifying that the applicant has successfully completed a three (3) academic hour basic or advanced course of real estate instruction for which the applicant was given college credit satisfies completely the requirements of successful completion of thirty (30) clock hours of real estate instruction required by the Oklahoma Real Estate License Code. Such certificate is "prima facie evidence of successful completion . . . and no further evidence shall be required of the applicant's educational background . . ." Thus, when credit has been granted as is reflected in a certified transcript from an institution of higher education accredited by the Oklahoma State Regents for Higher Education certifying to three (3) credit hours of basic or advanced real estate, the applicant has indeed met the educational requirements set forth in the Oklahoma Real Estate Code. Achievement of credit by way of an advanced standing examination is simply one method of earning college credit hours which is sanctioned by the institutions of higher education and the Oklahoma State Regents of Higher Education.  It is, therefore, the opinion of the Attorney General that a certified transcript from an institution of higher education accredited by the Oklahoma State Regents for Higher Education, certifying to three (3) credit hours of basic or advanced real estate based on an "advanced standing" examination constitutes successful completion of three (3) academic hours basic or advanced course of real estate instruction.  (MICHAEL JACKSON) (ksg)